Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the amendment filed on 12/22/2021.  Claims 1-5, 7-8, 10-21, 23-24, 25-30 are pending in this application and have been considered below.

Allowable Subject Matter
Claims 1-5, 7-8, 10-21, 23-24, 25-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 and claim 29 which recite the method and apparatus for dynamically enabling dual default beams in wireless communication, the prior art of record neither anticipate nor render obvious the limitation as claimed, with respect to the method comprising: receiving a configuration indicating when the UE is to send a request to a network entity, to enable or disable a mode in which multiple default beams are used for physical downlink shared channel (PDSCH) transmission from multiple transmit receive points (TRPs), based on at least one condition; sending the request if the at least one condition is met; after sending the request, receiving dynamic signaling from the network entity of an indication that the mode is enabled or disabled; and processing PDSCH transmissions from the multiple TRPs with one or more default beams in accordance with the indication.
The prior art of record, also does not teach or suggest the method and apparatus as recited in claim 17 and claim 30 for dynamically enabling dual default beams in wireless communication comprising: sending a user equipment (UE) a configuration indicating when the UE is to send a request, to enable or disable a mode in which multiple default beams are used for physical downlink shared channel (PDSCH) transmission from multiple transmit receive points (TRPs), based on at least one condition; receiving, from the UE, the request to enable or disable the mode: after receiving the request, dynamically signaling the UE an indication that the mode is enabled or disabled; and scheduling PDSCH transmissions from the multiple TRPs with one or more default beams in accordance with the indication.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH T LAM whose telephone number is (571)270-1862. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on (571) 272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/KENNETH T LAM/Primary Examiner, Art Unit 2631